--------------------------------------------------------------------------------

 

Exhibit 10.8
THIS DOCUMENT WAS, WITH ADVICE OF
LOCAL COUNSEL, PREPARED BY:
Cynthia J. Williams, Esq.
Day, Berry & Howard LLP
260 Franklin Street
Boston, MA 02110


RECORDING AND REQUESTED BY AND UPON
RECORDATION RETURN TO:
Cynthia J. Williams, Esq.
Day, Berry & Howard LLP
260 Franklin Street
Boston, MA 02110






AMENDMENT NO.2 TO INDENTURE AND OTHER OPERATIVE DOCUMENTS


Indenture of Mortgage, Deed of Trust, Security Agreement, Fixture Filing,
Financing Statement and Assignment of Rents and Leases and Other Loan Documents
dated as of April 30, 1998 from each Owner listed on Schedule I attached thereto
with respect to the related Mortgaged Property and each Remainderman, if any,
listed on Schedule I attached thereto with respect to the related Mortgaged
Property, collectively as trustors or as Mortgagors, as applicable, to the
Trustee listed on Schedule I attached thereto with respect to the related
Mortgaged Property, as Trustee for the benefit of Lender as beneficiary, or to
the Lender as Mortgagee (the "Original Indenture"), as amended by Amendment No.
1 to Indenture and Other Operative Documents, dated as of September 1, 1998,
among M-Six Penvest II Business Trust, a Delaware business trust, M-Six Penvest
II Business Trust (LA), a Louisiana trust, M-Six Penvest II Limited Partnership
(NEV.), a Delaware limited partnership, and each other Owner listed on Schedule
I attached thereto with respect to the related Mortgaged Property and each
Remainderman, if any, listed on Schedule I attached thereto with respect to the
related Mortgaged Property, collectively as trustors or as Mortgagors, and The
Capital Company of America LLC, a Delaware limited liability company (successor
in interest to Nomura Asset Capital Corporation) (the "First Amendment to
Indenture"). The Original Indenture, as amended by the First Amendment to
Indenture is referred to herein as the "Indenture."


Original Indenture
Recorded:                                                                           Recording
Information to be supplied by Title Co.


First Amendment to Indenture Recorded:
Recording Information to be supplied by Title Co.

 
 























Pool IX
(AZ, CA, KY, LA, MI, MO, NV, OH, TX, WV)

 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 2 TO INDENTURE AND OTHER OPERATIVE DOCUMENTS


This Amendment No. 2 to Indenture and Other Operative Documents (this
"Amendment"), dated as of March 1, 2000, among M-SIX PENVEST II BUSINESS TRUST,
a Delaware business trust, M-SIX PENVEST II BUSINESS TRUST (LA), a Louisiana
trust, M-SIX PENVEST II LIMITED PARTNERSHIP (NEV.), a Delaware limited
partnership, and each other owner, if any, listed on Schedule I attached hereto,
which is hereby incorporated by reference herein, through which it directly or
indirectly holds fee title to the land and the improvements located on the land
described on Exhibit A attached hereto (together with their respective permitted
successors and assigns, referred to herein as "Owner" either individually or
collectively as appropriate in the context used) and THE CAPITAL COMPANY OF
AMERICA LLC ("CCA", together with its successors and assigns the "Lender").


PRELIMINARY STATEMENT


WHEREAS, pursuant to that certain Loan Agreement, dated as of April 30, 1998,
between Owner and Lender, Nomura Asset Capital Corporation ("NACC") made a loan
to Owner in the amount of $51,934,489.63 ("Loan" );


WHEREAS, the Loan was evidenced by, among other things,, a Promissory Note in
the original principal amount of $51,934,489.63 from the Owner to NACC (the
"Original Note");


WHEREAS, the Loan was secured by, among other things, the Original Indenture;


WHEREAS, NACC transferred and assigned the Loan and the Loan Documents to CCA;


WHEREAS, CCA and Owner amended the Loan by amending and restating the Original
Note as two separate notes such that the Loan is now, evidenced by (i) a Class A
Promissory Note in the original principal amount of $9,985,451.41 dated April
30, 1998, made by Owner in favor of CCA (the "Short Note"), and (ii) a Class B
Promissory Note in the original principal amount of $41,949,038.22, dated April
30, 1998, made by Owner in favor of CCA (the "Long Note" the Short Note and the
Long Note are sometimes hereinafter collectively referred to as the "Notes");


WHEREAS, the Original Indenture and the other Operative Documents were amended
to reflect the split of the Original Note pursuant to the First Amendment to
Indenture;


WHEREAS, CCA has full authority as of the date hereof to enter into this
Amendment; and


WHEREAS, Owner and Lender desire to amend the Indenture.


Capitalized terms used but not otherwise defined herein shall have the meaning
set forth with respect thereto in the Indenture;


NOW, THEREFORE, in consideration of the foregoing and for other valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:


1.           Amendments to the Indenture.


1.1           Article 1 of the Indenture is hereby amended as follows:


(a)           the defined term "Permitted Defeasance Date" shall be deleted in
its entirety and the following substituted therefor:


"Permitted Defeasance Date" shall mean any Payment Date occurring after the
earlier to occur of two years after the start up date within the meaning of
Section 860G(a)(9) of the I.R.C. of any Person or pool of assets electing REMIC
status in a Secondary Market Transaction in which the Long Note is included or
January 1, 2004.


1.2           Section 2.8(c) is hereby amended by inserting the following
language at the end thereof, before the period:


"provided, however, that notwithstanding the foregoing, if such payment for such
Released Property shall be made prior to the Permitted Defeasance Date in
connection with a Rejectable Offer made by Tenant pursuant to Section 3.3(c) or
Section 9.2 of the Master Lease, such amount shall be applied to prepay the
Allocated Property Debt with respect to such Released Property, any accrued
interest and Make-Whole Premium with respect thereto pursuant to Section 2.9."


1.3            Section 2.9(b) is hereby amended by adding the following sentence
at the end of said subsection:


"The Allocated Property Debt with respect to a particular Property is subject to
mandatory prepayment in whole, with Make-Whole Premium, in connection with the
receipt of the amount set forth in Section 2.8(c) on any date prior to the
Permitted Defeasance Date in connection with a Rejectable Offer by Tenant
pursuant to Section 3.3(c) or Section 9.2 of the Master Lease."


1.4           Section 2.19(f) is hereby amended by adding the following sentence
at the end of said subsection:


"Upon receipt of such amount required by Section 2.8(c) to be applied to prepay
the Allocated Property Debt with respect to the related Mortgaged Property prior
to the Permitted Defeasance Date, the provisions of Section 2.9 shall apply and
payments thereafter due under the Note shall be recalculated in accordance with
Section 2.1(b) of this Indenture."


1.5           Section 2.20(a) is hereby amended by inserting the following
language at the end of the second sentence, before the period:


"to the extent that defeasance is required under Section 2.8(c)."


1.6           Section 2,16(e) is hereby amended by inserting the following
language at the end thereof, before the period:


"provided, however, that the fees of the Lender (or any servicing agent thereof)
shall be subject to the provisions of Section 2.16(f)."


1.7           The following Section 2.16(f) is hereby inserted immediately
following Section 2.16(e) of the Indenture:


"Except with respect to Processing Fee Exempt Transfers described in Section
2.16(b)(viii) of this Indenture (as to which no processing fee shall be
payable), Owner agrees to pay to Lender a $15,000 processing fee for any
conveyance, assignment, sale, mortgaging, encumbrance, pledging, hypothecation,
granting of a security interest in, granting of options with respect to, or
other disposition of.(directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) all or any portion of any direct or indirect legal or beneficial
interest (including any profit interest in Owner or any SPE Equity Owner in
Owner) in all or any portion of the Mortgaged Property or in Owner or any SPE
Equity Owner in Owner. No other fee shall be paid to Lender (or any servicing
agent of Lender) in connection with processing any such Transfer, although Owner
shall remain liable to pay or reimburse the reasonable out of pocket costs and
expenses of Lender (or any servicing agent of Lender) and the out of pocket
costs and expenses incurred by, and fees charged by, the Rating Agencies in
connection with the review, approval and documentation of any Transfer as
provided in Section 2.16(e).


1.8           The following Section 2.16(b)(viii) is hereby inserted immediately
following Section 2.16(b)(vii) of the Indenture:


"Processing Fee Exempt Transfers; "Processing Fee Exempt Transfers" shall mean
Transfers which both (A) as to Transfers relating to Owner, satisfy the
requirements of Section 2.16(b)(vii) above, and (B.) either (1) are a direct
result of the death of the owner of the interest which is the subject of the
Transfer, or (2) are to members of, the Immediate Family (as hereinafter
defined) of the owner of the interest which is the subject of the Transfer, or
(3) which do not exceed, in a single or series of related transactions, 49% of
the total direct or indirect legal or beneficial interests in the entity which
is the subject of such Transfer. For the purposes of this Section 2.16(b)(viii),
"Immediate Family" means, with respect to any individual, (i) such individual's
spouse, former spouse, descendants (natural or adoptive), grandparents, parents
and siblings (of the whole or half blood), (ii) the spouse, former spouse and
descendants (natural and adoptive) of such individual's siblings (of the whole
or half blood), and/or (iii) a trust or trusts for the benefit of one or more
members of such individual's Immediate Family."


1.9           Section 2.21(b)(ii) is hereby amended by adding the following at
the end of the first sentence thereof before the period:


"provided, however, that so long as no Event of Default shall have occurred and
be continuing hereunder, such annual financial statements need not be audited
but only certified, provided, further, however, that notwithstanding such
proviso, the foregoing shall not limit the Lender's right to require audited
financial statements in accordance with Section 2.16(a)(iii) of any proposed
Transferee in connection with any Transfer described therein."


1.10           Owner and Lender hereby confirm and acknowledge that the balloon
payment of principal only due on the Maturity Date of the Long Note and referred
to therein as the "Ending Balance" is $10,510,688.05.


2.           Consent.    Owner and Lender hereby agree and consent to this
Amendment,


3.           No Other Amendments.        Except as expressly amended by this
Amendment, the Indenture, the Assignment and the other Operative Documents shall
continue  in full force and effect and are confirmed and ratified hereby,' and
the liens thereby created shall continue in full force and effect without
abatement or interruption.


4.           Miscellaneous.


(a)           This Amendment may be executed in any number of counterparts and
by different parties hereto on separate counterparts, each of which shall be
deemed to be an original. Such counterparts shall constitute but one and the
same agreement.


(b)           This Amendment shall be governed by the laws of the State of New
York.


(c)           Each of the undersigned parties hereto respectively represents
that such party has full power, authority and legal right, to execute, deliver
and perform its obligations pursuant to this Agreement and that this Agreement
has been duly executed and delivered and represents the valid and binding
obligations of such party.


(d)           It is expressly understood and agreed by the parties hereto that
(a) this Amendment is executed and delivered by Wilmington Trust Company,
William J. Wade, or either or both of them, as applicable, not individually or
personally but solely as trustees of Owner individually or collectively, as
applicable, in the exercise of the powers and authority conferred and vested in
them individually or collectively, as applicable, under the Trust Agreement of
Owner dated as of April 22, 1998 between Wilmington Trust Company and by William
J. Wade, as trustees, and the Deed of Trust Trustee (if any, as identified in
Schedule I of the Indenture), as beneficiary thereunder, (b) each of the
representations, undertakings and agreements herein made on the part of the
Owner is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust Company or by William J. Wade but is made and
intended for the purpose of binding only Owner and (c) under no circumstances
shall Wilmington Trust Company or William J. Wade be personally liable for the
payment of any indebtedness or other obligations of Owner or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by Owner under this Amendment, the Indenture or the other Loan
Documents.


(e)           The obligations of Owner hereunder are subject to the limitations
on liability set forth in Section 4.3(z) of the Indenture.
IN WITNESS WHEREOF, the foregoing instrument has been executed by the
undersigned as of the date above written.


[Signature pages follow of M-Six Penvest II GP Corp. (Nev.), as general partner
of M-Six
Penvest II Limited Partnership (Nev.) and The Capital Company of America LLC]



--------------------------------------------------------------------------------

 

